Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Strouse appeals the district court’s order dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), without prejudice in part and with prejudice in part. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Strouse v. Bureau of Prisons, No. 3:13-cv-00044-REP, 2015 WL 1825818 (E.D.Va. April 21, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.